UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement [x]Definitive Additional Materials []Soliciting Material Pursuant to §240.14a-12 Glimcher Realty Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [x]No fee required []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing is and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which theoffsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Scheduleand the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently SEC 1913(01-05) valid OMB control number On June 18, 2010, the Chairman of the Board & Chief Executive Officer of Glimcher Realty Trust (the “Company”) delivered a letter via electronic mail and facsimile (the “Letter”) to all Board of Trustee members, the President, Executive Vice Presidents, Senior Vice Presidents, and Vice Presidents of the Company requesting that such shareholders vote their shares at the Company’s Special Meeting of Shareholders to be held June 29, 2010 (the “Special Meeting”). The Letter contains statements that may be deemed proxy soliciting materials for purposes of Regulation 14A under the Securities Exchange Act of 1934 in connection with the Special Meeting. The text of the Letter is set forth below in its entirety. June 18, 2010 VIA ELECTRONIC MAIL & FACSIMILE GRT Board of Trustees Members GRT President GRT Executive Vice Presidents GRT Senior Vice Presidents and Vice Presidents Re:Glimcher Realty Trust Special Meeting of Shareholders – Tuesday, June 29th Dear Board Members and Officers: An important matter has arisen regarding the upcoming special meeting of shareholders, scheduled to occur on Tuesday, June 29, 2010.For those of you who are shareholders, you should have by now received your copy of proxy materials in connection with the special meeting, or a notice regarding the availability of the proxy materials on the Internet and instructions on how to vote.You may have disregarded the information and thought it related to our recent annual meeting of shareholders.If you have not voted your shares with respect to this special meeting, then please do so immediately. The purpose of the special meeting is to have GRT shareholders consider and vote upon a proposal to amend our Amended and Restated Declaration of Trust to increase our number of authorized shares to 150 million shares.Increasing our total number of authorized shares is necessary to ensure we have a sufficient number of shares available for issuance for future capital raising activities, mergers and acquisitions, share splits, and other corporate purposes.Failure to implement the proposed amendment would, in effect, prevent us from continuing the pursuit of effective strategies to access capital in the public and private markets. In order to conduct the meeting to consider this proposal, we need a little more than 35 million of our 68.9 million outstanding common shares to be represented at the meeting, either in person or, as is more typically the case, by proxy and to vote in favor of the proposal.To date, only about 16 million votes have been cast.As a fellow shareholder, I encourage you to read the proxy materials carefully and promptly vote your shares. Your vote is critically important. If you have discarded, lost, or misplaced your proxy materials, then please contact your broker immediately to vote your shares.If you do not hold your shares through a broker, bank, or some other intermediary, then please contact Steve Ifeduba at (800) 987-8786 ext. 5625# immediately to find out how to vote your shares.Once you have submitted your votes then please let me know.If you have voted your shares for the special meeting then we thank you very much for your participation. The proposal to be presented at the special meeting is a very important initiative for Glimcher and we would appreciate your support. Please feel free to contact us if you have any questions regarding the special meeting or the voting process. Sincerely yours, Michael P. Glimcher Chairman of the Board & Chief Executive Officer
